Name: 2004/585/EC: Council Decision of 19 July 2004 establishing Regional Advisory Councils under the Common Fisheries Policy
 Type: Decision
 Subject Matter: fisheries;  regions and regional policy;  EU institutions and European civil service
 Date Published: 2006-05-30; 2004-08-03

 3.8.2004 EN Official Journal of the European Union L 256/17 COUNCIL DECISION of 19 July 2004 establishing Regional Advisory Councils under the Common Fisheries Policy (2004/585/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal of the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the European Economic and Social Committee (2), Whereas: (1) Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy (3) and in particular Articles 31 and 32 thereof, provides for new forms of participation by stakeholders in the Common Fisheries Policy through the establishment of Regional Advisory Councils. (2) A consistent approach to the establishment of Regional Advisory Councils requires that they correspond to management units based on biological criteria and that they are limited in number in order to offer meaningful advice and for practical reasons. (3) Since Regional Advisory Councils are stakeholder-led organisations, they should adapt their structure to the specific characteristics of the fisheries and regions concerned. Nevertheless, a general framework is necessary for the establishment of the Regional Advisory Councils. (4) In the interests of efficiency, it is necessary to limit the size of Regional Advisory Councils whilst ensuring that they include all the interests affected by the Common Fisheries Policy and while recognising the primacy of fishing interests given the effects on them of management decisions and policies. (5) In order to ensure consistency on issues of common interest to more than one Regional Advisory Council, it is essential to establish links between the different Regional Advisory Councils. (6) In view of the tasks of the Advisory Committee on Fisheries and Aquaculture renewed by Commission Decision 1999/478/EC (4), which is composed of representatives of a wide range of European organisations and interests, the work of the Regional Advisory Councils should be coordinated with that of the said Committee, to which they should also send their reports. (7) In order to ensure the effective establishment of the Regional Advisory Councils, it is essential that public funds contribute to their costs in the start-up phase and to interpretation and translation costs. (8) A financial reference amount, within the meaning of point 34 of the Interinstitutional Agreement of 6 May 1999 between the European Parliament, the Council and the Commission on budgetary discipline and improvement of the budgetary procedure (5), is included in this Decision for the entire duration of the financing provisions, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty, HAS DECIDED AS FOLLOWS: Article 1 Definitions For the purposes of this Decision the following definitions shall apply: 1. Member State concerned shall mean a Member State having a fishing interest in the area or fisheries covered by a Regional Advisory Council; 2. Fisheries sector shall mean the catching sub-sector, including shipowners, small-scale fishermen, employed fishermen, producer organisations as well as, amongst others, processors, traders and other market organisations and women's networks; 3. Other interest groups shall mean, amongst others, environmental organisations and groups, aquaculture producers, consumers and recreational or sport fishermen. Article 2 Establishment of Regional Advisory Councils 1. A Regional Advisory Council is established for each of the following: (a) the Baltic Sea; (b) the Mediterranean Sea; (c) the North Sea; (d) north-western waters; (e) south-western waters; (f) pelagic stocks; (g) high seas/long distance fleet. 2. The geographical areas covered by each Regional Advisory Council are set out in Annex I. Each Regional Advisory Council may create subdivisions to deal with issues that cover specific fisheries and biological regions. Article 3 Procedure 1. Representatives of the fisheries sector and other interest groups with an interest in one of the Regional Advisory Councils shall submit a request concerning the operation of that Regional Advisory Council to the Member States concerned and to the Commission. The request shall be compatible with the objectives, principles and guidelines of the Common Fisheries Policy as set out in Regulation (EC) No 2371/2002 and shall include: (a) a statement of objectives; (b) operating principles; (c) initial rules of procedure; (d) the budget estimate; (e) a provisional list of organisations. 2. The Member States concerned shall determine whether the application is representative and in accordance with the provisions laid down in this Decision, if necessary following discussions with stakeholder interests, and shall, by common agreement, transmit a recommendation to the Commission on that Regional Advisory Council. 3. After evaluation of the recommendation and possible amendments to the request, the Commission shall adopt a decision as soon as possible and in any event shall aim to adopt it at the latest within three months, specifying the date from which the Regional Advisory Council shall become operational. The decision shall be published in the Official Journal of the European Union. Article 4 Structure 1. Each Regional Advisory Council shall consist of a general assembly and an executive committee. 2. The general assembly shall meet at least once a year to approve the annual report and the annual strategic plan drawn up by the executive committee. 3. The general assembly shall appoint an executive committee of up to 24 members. The executive committee shall manage the work of the Regional Advisory Council and adopt its recommendations. Article 5 Membership 1. The Regional Advisory Councils shall be composed of representatives from the fisheries sector and other interest groups affected by the Common Fisheries Policy. 2. European and national organisations representing the fisheries sector and other interest groups may propose members to the Member States concerned. These Member States shall agree on the members of the general assembly. 3. In the general assembly and executive committee, two thirds of the seats shall be allotted to representatives of the fisheries sector and one third to representatives of the other interest groups affected by the Common Fisheries Policy. 4. At least one representative of the catching subsector from each Member State concerned shall be represented in the executive committee. Article 6 Participation by non-members 1. Scientists from institutes of the Member States concerned or international bodies shall be invited to participate as experts in the work of the Regional Advisory Councils. Any other qualified scientist may also be invited. 2. The Commission and national and regional administrations of the Member States concerned shall have the right to participate at any meeting of a Regional Advisory Council as active observers. 3. A representative of the Advisory Committee on Fisheries and Aquaculture shall have the right to participate at any meeting of a Regional Advisory Council as an active observer. 4. Representatives of the fisheries sector and other interest groups from third countries, including representatives from Regional Fisheries Organisations, that have a fishing interest in the area or fisheries covered by a Regional Advisory Council may be invited to participate in that Regional Advisory Council as active observers when issues which affect them are discussed. 5. The meetings of the general assembly shall be open to the public. The meetings of the executive committee shall be open to the public unless, in exceptional cases, decided otherwise by a majority of the executive committee. Article 7 Functioning 1. Regional Advisory Councils shall adopt the measures necessary for their organisation including, as appropriate, a secretariat and working groups. 2. Regional Advisory Councils shall adopt the necessary measures to ensure transparency in all stages of their decision-making process. Recommendations adopted by the executive committee shall be made available immediately to the general assembly, the Commission, Member States concerned and, upon request, to any member of the public. 3. The members of the executive committee shall, where possible, adopt recommendations by consensus. If no consensus can be reached, dissenting opinions expressed by members shall be recorded in the recommendations adopted by the majority of the members present and voting. Upon receipt in writing of the recommendations, the Commission and, where relevant, the Member States concerned shall reply precisely to them within a reasonable time period and, at the latest, within three months. 4. Each Regional Advisory Council shall designate a chairperson by consensus. The chairperson shall act impartially. 5. The Member States concerned shall provide the appropriate support, including logistical help, to facilitate the functioning of a Regional Advisory Council. Article 8 Coordination between Regional Advisory Councils If an issue is of common interest to two or more Regional Advisory Councils, they shall coordinate their positions with a view to adopting joint recommendations on that issue. Article 9 Financing 1. A Regional Advisory Council which has acquired a legal personality may apply for Community financial aid. 2. Community start-up aid may be granted for the operating expenditure of a Regional Advisory Council during its first five years in accordance with the conditions set out in Annex II, Part 1. 3. Community aid may be granted for the interpretation and translation costs of the meetings of the Regional Advisory Councils as set out in Annex II Part 2. 4. The financial reference amount for the implementation of this action for the period 2004 to 2011 shall be EUR 7 596 000. For the period following 31 December 2006, the amount shall be deemed to be confirmed if it is consistent for this phase with the financial perspectives in force for the period commencing in 2007. The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective. Article 10 Annual report and audit 1. Each Regional Advisory Council shall transmit an annual report of its activities to the Commission, the Member States concerned and the Advisory Committee on Fisheries and Aquaculture before 31 March of the year following the year covered by the report. 2. The Commission or the Court of Auditors may, at any time, arrange for an audit to be carried out either by an outside body of its choice or by the Commission or the Court of Auditors departments themselves. 3. Each Regional Advisory Council shall appoint a certified auditor for the period during which it benefits from Community funds. Article 11 Review Three years following the date on which the last Regional Advisory Council becomes operational, or, at the latest by 30 June 2007, the Commission shall report to the European Parliament and the Council on the implementation of this Decision and the functioning of the Regional Advisory Councils. Article 12 Entry into force This Decision shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 July 2004. For the Council The President C. VEERMAN (1) Opinion delivered on 1 April 2004 (not yet published in the Official Journal). (2) Opinion delivered on 26 February 2004 (not published in the Official Journal). (3) OJ L 358, 31.12.2002, p. 59. Regulation as last amended by Regulation (EC) No 1242/2004 (OJ L 236, 7.7.2004, p. 1). (4) OJ L 187, 20.7.1999, p. 70. (5) OJ C 172, 18.6.1999, p. 1. Agreement as last amended by Decision of the European Parliament and of the Council 2003/429/EC (OJ L 147, 14.6.2003, p. 25). ANNEX I Regional Advisory Councils referred to in Article 2 Name of the Regional Advisory Council ICES areas, CECAF divisions (1) and General Fisheries Commission for the Mediterranean Baltic Sea IIIb, IIIc and IIId Mediterranean Sea Maritime Waters of the Mediterranean of the East of line 5 °36' West North Sea IV, IIIa North Western waters V (excluding Va and only EC waters in Vb), VI, VII South Western waters VIII, IX and X (waters around Azores), and CECAF divisions 34.1.1, 34.1.2 and 34.2.0 (waters around Madeira and the Canary Islands) Pelagic stocks (blue whiting, mackerel, horse mackerel, herring) All areas (excluding the Baltic Sea and the Mediterranean Sea) High seas/long distance fleet All non EC-waters (1) For the purposes of this Decision, ICES areas are as defined in Regulation (EEC) No 3880/91 (OJ L 365, 31.12.1991, p. 1), Regulation as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1) and CECAF Divisions are as defined in Regulation (EC) No 2597/95 (OJ L 270, 13.11.1995, p. 1). Regulation as last amended by Regulation (EC) No 1882/2003. ANNEX II Costs incurred by the Regional Advisory Councils Part 1 Contribution towards the start-up costs of the Regional Advisory Councils (RACs) The Community will contribute part of the operating costs from the year of their establishment for a maximum of five years. The amount allocated to each RAC for operating costs will not exceed 90 % of its operating budget and may not exceed 200 000 EUR in the first year. In the four following years, the maximum financial contribution will be degressive (1) and depend on the budget available. The Commission will conclude with each RAC and for each year an operating grant agreement which will set the precise terms and conditions and the procedure for the grant of financing. Only the actual expenses will be subject to the Community contribution, which will be granted on condition that the other sources of financing have been allocated. The eligible costs will consist of the costs necessary to ensure the normal operation of the RACs and enable them to pursue their aims. The following direct costs will be eligible:  personnel expenses (cost of personnel per day of work on the project),  new or used equipment,  materials and supplies,  dissemination of information to members,  travel and accommodation expenses of experts attending RAC meetings (based on scales or rules laid down by the Commission departments),  audits,  a contingency reserve of not more than 5 % of eligible direct costs. Part 2 Interpretation and translation costs The Commission will conclude with each RAC and for each year an action grant agreement of up to 50 000 EUR which will set the precise terms and conditions and the procedure for the grant of financing. (1) First year: 200 000 EUR (90 %), second year: 165 000 EUR (75 %), third year: 132 000 EUR (60 %), fourth year: 121 000 EUR (55 %), fifth year: 110 000 EUR (50 %).